Citation Nr: 0103524	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  99-22 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for syncope, including as a 
chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his mother


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1979 to August 
1992. 

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO decision which denied service 
connection for syncope, including as a chronic disability 
resulting from an undiagnosed illness.  A personal hearing 
was held before an RO hearing officer in October 1999.

The Board notes that the veteran's representative appears to 
be raising a claim for service connection for paraplegia 
secondary to syncope.  This issue has not been prepared for 
appellate review and is referred to the RO for appropriate 
action.  It is not inextricably intertwined with the issue 
before the Board.


REMAND

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  It revised section 5103 to impose on 
VA, upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  Id. § 
3(a), at 2096-97.  Perhaps most significantly, it added a new 
section 5103A, which defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate the claim, 
and eliminated from section 5107(a) the necessity of 
submitting a well-grounded claim to trigger the duty to 
assist.  Id. §§ 3(a), 4, at 2097-98.  It also revised section 
5107(a) to provide only that, except as otherwise provided, a 
claimant is responsible for presenting and supporting a 
claim.  Id. § 4, at 2098.  

In light of these changes, the Board finds that a remand is 
required in this case to comply with the duty to assist. 

The veteran essentially contends that he has recurrent 
syncope (fainting) resulting from an undiagnosed illness, 
incurred as a result of his military service in Southwest 
Asia during the Persian Gulf War.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty. 38 U.S.C.A. § 1110 (West 1991).  
On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War. To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation: (Note: As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)

The current regulations are as follows:

   (a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
   (i)  Became manifest either during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 
   (ii)  By history, physical 
examination, and laboratory tests cannot 
be attributed to any known clinical 
diagnosis. 
   (2)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
   (3)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
   (4)  A chronic disability resulting 
from an undiagnosed illness referred to 
in this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
   (5)  A disability referred to in this 
section shall be considered service- 
connected for purposes of all laws of the 
United States. 
   (b) For the purposes of paragraph 
(a)(1) of this section, signs or symptoms 
which may be manifestations of 
undiagnosed illness include, but are not 
limited to: 
   (1) fatigue 
   (2) signs or symptoms involving skin 
   (3) headache 
   (4) muscle pain 
   (5) joint pain 
   (6) neurologic signs or symptoms 
   (7) neuropsychological signs or 
symptoms 
   (8) signs or symptoms involving the 
respiratory system (upper or lower) 
   (9) sleep disturbances 
   (10) gastrointestinal signs or 
symptoms 
   (11) cardiovascular signs or symptoms 
   (12) abnormal weight loss 
   (13) menstrual disorders. 
   (c)  Compensation shall not be paid 
under this section: 
   (1) If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
   (2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
   3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
   (d)  For purposes of this section: 
   (1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
   (2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

The veteran's DD Form 214 reflects that he was awarded the 
Southwest Asia Service Medal, but does not reflect specific 
dates of service in the Southwest Asia theater of operations.  
The Board finds that such dates should be obtained, and that 
all of the veteran's military service should be verified, 
including any reserve service.  In this regard, the Board 
notes that a July 1994 memorandum from the Army Reserve 
Personnel Center reflects that the veteran had additional 
military service in the Army Reserve.  However, the veteran 
denied any reserve service on claim forms filed in August 
1993 and April 1997.  The RO should contact the veteran to 
determine whether he had reserve service, and to identify his 
reserve unit.  If he replies in the affirmative, another 
attempt should be made to obtain any additional service 
medical records, as requested by the veteran's 
representative.

The Board notes that a VA hospital discharge summary shows 
that on July 26, 1993, the veteran was involved in a single-
vehicle accident, in which he incurred a T3-T4 fracture, and 
was diagnosed with T3 myelopathy with resultant paraplegia.  
The veteran was hospitalized from August 1993 to October 
1993.  On admission, the examiner noted that the veteran 
reported that he was driving his automobile when it "just 
started to roll over."  A review of the file reveals no 
medical records dated immediately after the accident, and no 
police report of the accident.  The Board finds that such 
records should be obtained.  In this regard, in a Report of 
Accidental Injury dated in January 1994, the veteran 
described the July 1993 accident and stated, "As I traveled 
car just started to flip over and over."  He reported 
treatment at the Medical University of South Carolina (MUSC), 
in Charleston, South Carolina, from July 1993 to August 1993.  
Records from this institution should be obtained.

With regard to syncope, a March 1995 private ambulance report 
shows that an ambulance was dispatched to the veteran who was 
described as a possible unconscious patient.  The attendant 
indicated that upon arrival, the veteran was conscious, 
alert, and oriented times three, and that the veteran's wife 
reported that he had "passed out" for several minutes.  The 
veteran declined to be transported.  At a May 1995 VA Persian 
Gulf examination, the veteran reported two spells of syncope.  
A June 1995 consultation request reflects a provisional 
diagnosis of syncope, rule out seizure.  A June 1995 VA 
computed tomography (CT) scan of the head was unremarkable.  
A July 1995 private electroencephalogram was normal.

The Board finds that a VA examination is in order to 
determine the diagnosis, if any, etiology and date of onset 
of any current disability related to syncope.  Id. § 3(a) (to 
be codified as amended at 38 U.S.C. § 5103A).  The examiner 
should be asked to review the claims file, and to indicate if 
there is a current disability manifested by syncope which 
cannot be attributed to any known clinical diagnosis.  The 
veteran is advised that he may submit the following:  medical 
evidence regarding his claimed in-service incurrence of 
syncope, sufficient identification of existing medical 
records to enable the RO to obtain such records, or any lay 
or medical statements regarding the incurrence of such 
disability.  Id. § 3 (a) (to be codified as amended at 
38 U.S.C. § 5103).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all actions required by 
the Act are completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

2.  The RO should contact the veteran and 
ask him if he had any reserve service 
before or after his active duty service, 
and ask him to identify his unit.  The RO 
should also instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for syncope since separation 
from service.  

The RO should directly contact all 
identified medical providers and obtain 
copies of all relevant medical records 
that are not already on file.  The RO 
should also attempt to obtain medical 
records from the veteran's private 
hospitalization at MUSC, in Charleston 
SC, from July 1993 to August 1993.  The 
veteran should also be asked to submit 
any additional relevant medical records 
he may have in his possession, and to 
submit pertinent lay statements.  The RO 
must inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit.

3.  The RO should attempt to obtain the 
police report of the veteran's July 26, 
1993 automobile accident and should 
obtain any administrative decision and 
medical records used as a basis to grant 
Social Security Disability benefits.

4.  The RO should contact the National 
Personnel Records Center for verification 
of all periods of service, including any 
service in the Army Reserve and any 
service in the Southwest Asia theater of 
operations, and obtain all additional 
service medical records and the veteran's 
service personnel file.

5.  After the above records have been 
obtained and associated with the claims 
folder, the veteran should be afforded a 
VA neurological examination with regard 
to his claim for service connection for 
syncope, including as a chronic 
disability resulting from an undiagnosed 
illness.  The claims folder and a copy of 
this REMAND must be made available to and 
be reviewed by the examiner(s) prior to 
the examinations.

(a) The examiner should take a medical 
history as to the date of onset of the 
veteran's syncope and the dates of any 
episodes.

(b) The examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from the reported symptoms.

(c) The examiner should determine whether 
the veteran has objective evidence of a 
chronic disability manifested by syncope.  
If so, the examiner should note whether 
it is at least as likely as not that the 
manifestations are attributable to a 
known diagnostic disability or 
disabilities.  If the manifestations 
cannot be attributed to a diagnosed 
illness, the examiner should be asked to 
determine if there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service during 
the Gulf War, or that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from 
service during the Gulf War or that the 
illness was the result of the veteran's 
abuse of alcohol or drugs.

(d) All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions contained in the claims file 
which contradict his or hers, the reasons 
for the disagreement should be set forth 
in detail.

6.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

7.  After ensuring that the above actions 
have been completed, to include 
compliance with the Veterans Claims 
Assistance Act of 2000, the RO should 
review the claim for service connection 
for syncope, including as a chronic 
disability resulting from an undiagnosed 
illness.  If the claim is denied, the 
veteran and his representative should be 
issued an SSOC, and given an opportunity 
to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




